Citation Nr: 1415222	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

This matter was previously before the Board in April 2010, October 2011, September 2012, and July 2013.  At each point, the Board has endeavored to obtain a thorough and adequate VA medical examination and/or opinion for purposes of determining service connection.  In July 2013, the Board most recently remanded the Veteran's claim in hopes of obtaining an adequate VA medical opinion as well as additional service treatment records. 

In a November 2013 VA medical opinion, the examiner, a VA staff physician, noted a review of the evidence of record and opined that the Veteran's chronic obstructive pulmonary disorder (COPD) was not caused by or aggravated by his military service, to include as due to his in-service exposure to fuel vapors and paint fumes.  In the cited rationale, the examiner noted that there was a many years lapse in time of 15 to 20 years between the diagnosis of COPD and military service, finding that the time lapse weighed against the Veteran's claim of exposure to fumes in service and causing the diagnosis of COPD.  The examiner further noted that there was no continuity or chronicity of treatment of COPD immediately within one year of separation from service.  The examiner noted that the Veteran's chronic cigarette smoking was overwhelmingly the most important risk factor for COPD based on the standard current medical literature.  The examiner then highlighted that exposure to fuel vapors and paint fumes as well as weather changes did not cause COPD.  Based on the examiner's review of medical literature, the rapid decline in pulmonary function was shown to favor a smoking etiology. 

After reviewing the November 2013 VA medical opinion, the Board has found that the RO did not substantially comply with the July 2013 Remand directives, as the November 2013 VA examiner did not specifically comment as to the etiology of other previously diagnosed respiratory disorders of asthma or bronchitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that yet another remand is required for corrective action.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the Board remands the appeal in order to obtain an addendum VA medical opinion from the November 2013 VA examiner to clarify the etiology of the Veteran's claimed respiratory disorder on appeal and to properly address the Board's July 2013 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

As most of the Veteran's service treatment records are not available, additional efforts should be made to obtain alternative records from the Veteran's period of active service to verify the occurrence of the reported in-service treatment for a respiratory disorder.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  The Veteran's active duty service treatment records have repeatedly been requested from the National Personnel Records Center, and the only service treatment record received was the Veteran's March 1977 military entrance examination report showing a normal respiratory system.  There was an indication, however, that additional service treatment records were mailed to the U.S. Air Force Hospital at Myrtle Beach Air Force Base in South Carolina in 1984.  The RO made multiple requests for records from U.S. Air Force Hospital at Myrtle Beach Air Force Base, but negative replies were received and repeated requests to the Veteran for the records or information regarding this matter were unsuccessful.  

In the July 2013 remand, the Board instructed the RO to attempt to obtain any service records from Hickam Air Force Base, Minot Air Force Base, and Wurtsmith Air Force Base regarding asserted respiratory treatment during the Veteran's period of active service.  In an October 2013 letter, the RO requested that the Veteran inform them if his asserted in-service treatment at Hickam Air Force Base, Minot Air Force Base, and Wurtsmith Air Force Base was inpatient or outpatient treatment.  In an October 2013 statement, the Veteran clarified that he only received treatment during service on an outpatient basis.  Evidence in the electronic record appears to show a request to the National Archives and Records Administration for service treatment records in July 2013 and October 2013.  Records received in October 2013 contained another notation that records were sent to the USAF Hospital at Myrtle Beach Air Force Base in 1984.  However, it does not appear that the RO made any attempt to request records concerning the Veteran's repeated assertions of in-service respiratory treatment while stationed at the Hickam Air Force Base in Hawaii, Minot Air Force Base in North Dakota, and Wurtsmith Air Force Base in Michigan as instructed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the RO must attempt to obtain any additional service treatment records from the identified Air Force bases and to properly address the Board's July 2013 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In addition, the electronic file also currently contains VA treatment records through October 2013.  Therefore, the RO must request all VA medical treatment records pertaining to the claimed respiratory disorder from October 2013 to the present. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a respiratory disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records pertaining to the Veteran, to include records from the Detroit VA Medical Center from October 2013.  The RO must also attempt to obtain any available service records from Hickam Air Force Base, Minot Air Force Base, and Wurtsmith Air Force Base regarding asserted respiratory treatment during the Veteran's period of active service.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion, from the November 2013 VA examiner or from another physician if the November 2013 VA examiner is unavailable, to clarify the etiology of the Veteran's claimed respiratory disorder.  Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the opinion that these electronic records have been reviewed.  A copy of this Remand must be made available to and reviewed by the VA examiner.

Following a thorough review of all pertinent medical records and the lay statements of record regarding observable symptomatology, the examiner must provide an opinion as to whether any currently or previously diagnosed respiratory disorders other than COPD, to include bronchitis and asthma, were caused or aggravated by the Veteran's military service, to include as due to his in-service exposure to fuel vapors and paint fumes.  In rendering this opinion, the examiner must consider and specifically address information from the Veteran regarding his military service, such as the type of tasks performed as a fuel specialist, the circumstances surrounding the performance of his duties, the length, frequency, and the extent of his exposure to fuel vapors and paint fumes that may cause a respiratory disorder.  The examiner must also comment on whether symptoms of any respiratory disorder diagnosed other than COPD are relieved by a warmer climate or exacerbated by a colder climate.  The examiner must also identify and take into consideration all other risk factors contributing to the currently or previously diagnosed respiratory disorders other than COPD, to include his post-service employment history and any lifestyle choices affecting his respiratory health.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If the opinion and/or report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond and the RO has given the Veteran's appointed representative, Non Commissioned Officers Association, the opportunity to submit an Informal Hearing Presentation, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

